NEIKIRK, Judge
(dissenting).
Under the authority of Stephenson v. Riddle, Ky., 371 S.W.2d 871 (1963), the judgment of the Jefferson Circuit Court should be affirmed. The majority opinion, in attempting to distinguish Riddle, so strips the holding as to render Riddle a nullity. *495Tf the majority of the court considers Riddle to be so void of good features and so necessary to explain, it should be overruled; and the opinion in the instant case should set forth in clear pronouncement the posture of this court in applying our election statutes to facts such as presented here. In Riddle, we said:
“We think the controlling question is whether KRS 119.020(3) authorized the designation of Keesee to fill the vacancy in the Republican nomination. The statute says:
Tf a vacancy occurs in a nomination made by primary, after the primary and before the ballots are printed for the regular election, the governing authority of the party may provide for filling the vacancy. * * * ’
“The statute does not, in terms, exclude anyone, by reason of lack of party membership or otherwise, from being named to fill a vacancy in a nomination. However, in Francis v. Sturgill, 163 Ky. 650, 174 S.W. 753, it was held that this statute must be construed in the light of the basic purposes and objects of the primary election law, and as so construed the statute did not permit a vacancy in a nomination to be filled by a person who had been a candidate at the primary for a nomination by the other party.
“Keesee maintains that the reasoning of the Sturgill case is not applicable to a judicial office, because under KRS 119.-070 a person may seek and receive a party nomination without his being a member or adherent of that party, and even though he is an avowed supporter of the other party. In our opinion, however, there is more reason to apply the Sturgill reasoning to a judicial office. The plain purpose of the nonpartisan (or bipartisan) judicial nomination statute, KRS 119.070, is to minimize partisan political influences in judicial elections. To permit a defeated candidate for one party’s nomination to be picked up and nominated by the other party to fill a vacancy in its nomination would magnify the partisan political influences. It would permit a party to use the nomination for a judicial office as a divisive stratagem in the races for other offices, by creating an internecine struggle in the ranks of the other party.
“As said in the Sturgill case, 174 S.W. 756, 757, the method here employed of making a nomination ‘is not consonant with good faith or fair dealing’ and to approve it ‘would utterly defeat the object designed in the enactment of the primary election law and make of it a farce.’ ”
In Riddle, we clearly held that our election statutes do not permit to be accomplished what the majority in the instant case says now can be done. The American Party candidate in the primary was defeated by the Republican and Democratic candidates. To permit the nominee of the American Party to resign and the governing authority of that party to nominate as its candidate in the general election one of the successful nominees of one of the other parties, violates the true spirit and intention of our election statutes. Under our “judicial ballot” a person seeking judicial office may seek nomination under as many parties as he chooses. Having chosen his party or parties, to permit in the case of a vacancy such a candidate to be nominated by the governing authorities of any of the other parties is repugnant to my concept of good faith and fair dealing and is not in keeping with the intent of our statutes dealing with such elections. This court has so held in Riddle. I feel constrained to follow Riddle as long as it remains the judicial determination of this court. The free-swinging attempt of the majority of the court to distinguish the facts in Riddle from the facts in the instant case falls far short of conclusive persuasion.
I would affirm the judgment of the Jefferson Circuit Court.